Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                             Response to Arguments
Applicant's arguments with respect to all pending claims have been fully considered but they are moot because of the new ground of rejection.  Claims 65-66 were added. Applicant argues that cited references failed to disclose  in accordance with a determination that a second account, different from the first account, does have credentials to access the respective content, accessing the respective content on the electronic device via the second account, wherein the respective content is accessed using the credentials of the second account and not the credentials of the first account.

However, Russell et al disclose a system that is capable of making determination when a content needs to be accessed using a default account  associated with the son or the limited second account created for the son for accessing some HBO contents only in absence of the father representing the administrator of the home network as disclosed in col.10, lines 60-67; col.11, lines 1-3;col.10, lines 43-45+; col.8, lines 60-67; col.9, lines 62-67;col.10, lines 1-14. This action is made non-final.
                                                       Claims rejection-35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27; 31-39; 42-49; 51; 55-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharachorloo et al (US.Pub.No.20110231872) in view of Russel (US.Pat.No.7783892).

Regarding claim 21, Gharachorloo et al disclose  method comprising: at an electronic device with a display and one or more input devices(see fig.1b and fig.2 where there is a mobile phone  for allowing user to input data and display content; inputs for interactive television applications,0019):

receiving, via the one or more input devices, a request to access respective content on the electronic device(media client also receives, from a mobile device, a signal requesting access to an interactive television application, abstract; mobile device 280 may request the interactive television application,0030; media client may also allow a user to provide input for interactive menus (e.g., to navigate menu displays or input data) and to alter the programming provided to display device 250 based on a signal (e.g., a channel up or channel down signal) from, for example, a remote control (not shown).,0021);

 in response to receiving the request to access the respective content on the electronic device: in accordance with a determination that a first account has credentials to access the respective content, accessing the respective content via the first account(mobile device 280 may request the interactive television application from media client 230, 0030; media client 230 may also be capable of sending data to mobile devices 280, 0022; media client 230 may forward mobile device 280 information to backend server 210, and, if authenticated by backend server 210, media client 230 may forward mobile interface application 650 to mobile device 280, 0063-0065; backend server 210 may authenticate mobile device credentials to permit use of interactive television applications by mobile device,0019;0054; that may store user credentials (e.g., passwords, tokens, digital certificates, etc.) for services,0028 );

But did not explicitly disclose  in accordance with a determination that the first account does not have the credentials to access the respective content: in accordance with a determination that a second account, different from the first account, does have credentials to access the respective content, accessing the respective content on the electronic device via the second account, wherein the respective content is accessed using the credentials of the second account and not the credentials of the first account.

However, Russell et al disclose in accordance with a determination that the first account does not have the credentials to access the respective content: in accordance with a determination that a second account, different from the first account, does have credentials to access the respective content, accessing the respective content on the electronic device via the second account, wherein the respective content is accessed using the credentials of the second account and not the credentials of the first account(see fig.4 and fig.5 for providing an additional account to the Son for accessing some limited HBO contents in absence of  the father; the son then presents the primary certificate (issued to his father) (step 556), and the recipient verifies that the cable provider signed the certificate (step 557). The two certificates together demonstrate the son's ability to use the HBO service; without both, the son cannot access the channel. As described in the system above, the cable provider distributes a symmetric key that is used to encrypt and decrypt the HBO feed. This key is provided in the same manner as for the primary user. The distributor sends the encrypted HBO feed to the son's television (step 558), and the feed is decrypted and displayed (step 559 and 560), col.10, lines 60-67; col.11, lines 1-3;col.10, lines 43-45+; col.8, lines 60-67; col.9, lines 62-67;col.10, lines 1-14).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Russell to modify Gharachorloo by allowing the son to access HBO contents from a limited second account for the purpose of improving  viewing experience of the users accordingly.

Regarding claim 22, Gharachorloo et al disclose wherein the respective content is located on a content server that is separate from the electronic device(see fig.2 where the device is located remotely from the server).

Regarding claim 23, Gharachorloo et al disclose wherein the electronic device comprises a set-top box connected to a television(see fig.2, elements 280, 230 and 250 ; media client (e.g., a set-top box) may communicate with one or more mobile devices (e.g., cell phones, PDAs,0012;0015; media client 230 may receive a television signal from gateway 260, may convert the signal to a form usable by display device 250, and may transmit the signal to display device 250 for display. Examples of media client 230 may include a set-top box, 0021).

Regarding claim 24, Gharachorloo et al disclose wherein: the first account has first credentials to access a first set of content, and the second account has second credentials, different from the first credentials, to access a second set of content, different from the first set of content(may find the display of the interactive television application to be distracting or may desire to use a different interactive television application,0015;0069; provides broadcast television programs and/or pay-per-view (PPV) events, a video-on-demand,0018;0013; each using a separate account associated with media client 230). Backend server 210 may authenticate mobile device credentials to permit use of interactive television, 0019; 0022).

Regarding claim 25, Gharachorloo et al disclose  further comprising: after accessing the respective content on the electronic device via the second account, receiving, via the one or more input devices, a request to access second respective content on the electronic device; and in response to receiving the request to access the second respective content on the electronic device: in accordance with a determination that the first account has credentials to access the second respective content, accessing the second respective content on the first electronic device via the first account without accessing the second respective content via the second account(such as mobile device/user credentials, user selections of interactive television applications, and inputs for interactive television applications, may authenticate mobile device credentials to permit use of interactive television applications by mobile device,0019; obtain credentials from data network 290 and supply the credentials to media client 230 to establish permission to download and/or use an interactive television application on mobile device 280,0029;0054).

Regarding claim 26, Gharachorloo et al disclose wherein accessing the respective content on the electronic device comprises displaying the respective content on the display of the electronic device(see fig.1 and fig.2; facilitate use of interactive television applications by users of mobile devices 280, 0019; program content concurrently displayed on a corresponding display device (e.g., a television),0012).

Regarding claim 27, Gharachorloo et al did not explicitly disclose wherein the second account is configured to provide content to the electronic device and other electronic devices.

However, Russell  et al disclose wherein the second account is configured to provide content to the electronic device and other electronic devices( with Russel, the Son is able to watch HBO content from different TVs, distributor sends the encrypted HBO feed to the son's television (step 558), and the feed is decrypted and displayed (step 559 and 560), col.11, lines 1-3; see fig.1; col.7, lines 46-50+)

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Russell to modify Gharachorloo by allowing the son to access HBO contents from a limited second account for the purpose of improving  viewing experience of the users accordingly.

Regarding claim 31, it is rejected using the same ground of rejection for claim 21.
Regarding claim 32, it is rejected using the same ground of rejection for claim 21.

Regarding claim 33, Gharachorloo et al disclose wherein the credentials of the first account are credentials to access the respective content directly from a content server, separate from the electronic device(Media client 230 may send an authorization check 630 to backend server 210 to verify if mobile device 280 (e.g., based on credentials 620) is permitted interface with media client 230,0054; backend server 210 may authenticate mobile device credentials to permit use of interactive television applications by mobile device 280,0019;0063).

But did not explicitly disclose  the credentials of the second account are credentials to access the respective content directly from the content server.

However, Russell et al disclose the credentials of the second account are credentials to access the respective content directly from the content server(The two certificates together demonstrate the son's ability to use the HBO service; without both, the son cannot access the channel. As described in the system above, the cable provider distributes a symmetric key that is used to encrypt and decrypt the HBO feed. This key is provided in the same manner as for the primary user. The distributor sends the encrypted HBO feed to the son's television (step 558), and the feed is decrypted and displayed (step 559 and 560), col.10, lines 60-67; col.11, lines 1-3;col.10, lines 43-45+; col.8, lines 60-67; col.9, lines 62-67;col.10, lines 1-14).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Russell to modify Gharachorloo by allowing the son to access HBO contents from a limited second account for the purpose of improving  viewing experience of the users accordingly.

Regarding claim 34, it is rejected using the same ground of rejection for claim 22.
Regarding claim 35, it is rejected using the same ground of rejection for claim 23.
Regarding claim 36, it is rejected using the same ground of rejection for claim 24.
Regarding claim 37, it is rejected using the same ground of rejection for claim 25.
Regarding claim 38, it is rejected using the same ground of rejection for claim 26.
Regarding claim 39, it is rejected using the same ground of rejection for claim 27.
Regarding claim 42, it is rejected using the same ground of rejection for claim 33.
Regarding claim 43, it is rejected using the same ground of rejection for claim 34.
Regarding claim 44, it is rejected using the same ground of rejection for claim 35.
Regarding claim 45, it is rejected using the same ground of rejection for claim 36.
Regarding claim 46, it is rejected using the same ground of rejection for claim 37.
Regarding claim 47, it is rejected using the same ground of rejection for claim 38.
Regarding claim 48, it is rejected using the same ground of rejection for claim 39.
Regarding claim 43, it is rejected using the same ground of rejection for claim 34.
Regarding claim 44, it is rejected using the same ground of rejection for claim 35.
Regarding claim 45, it is rejected using the same ground of rejection for claim 36.
Regarding claim 46, it is rejected using the same ground of rejection for claim 37.
Regarding claim 47, it is rejected using the same ground of rejection for claim 38.
Regarding claim 48, it is rejected using the same ground of rejection for claim 39.
Regarding claim 49, it is rejected using the same ground of rejection for claim 32.
Regarding claim 51, it is rejected using the same ground of rejection for claim 33.
Regarding claim 55, it is rejected using the same ground of rejection for claim 21.
 Regarding claim 56, it is rejected using the same ground of rejection for claim 21.
Regarding claim 57, it is rejected using the same ground of rejection for claim 21.

  Regarding claim 58, Gharachorloo et al disclose wherein: the first account is an account of a first user; and the second account is an account of a second user (users may toggle between the display configurations of FIGS. 1A and 1B depending on the user's, 0016; one or more users (not shown) may view shared program content on display device 250, 0067; Media client 230 may manage multiple user accounts, 0022).

 Regarding claim 59, Gharachorloo et al disclose wherein a respective account provides access to the respective content via a respective subscription(a subscription multimedia,0070; Examples of backend server 210 may include a headed device that provides broadcast television programs and/or pay-per-view (PPV) events, a video-on-demand (VOD) device,0018).

Regarding claim 60, it is rejected using the same ground of rejection for claim 58.
Regarding claim 61, it is rejected using the same ground of rejection for claim 59.
Regarding claim 62, it is rejected using the same ground of rejection for claim 58.
Regarding claim 63, it is rejected using the same ground of rejection for claim 59.

Claims 28-29; 40-41; 50; 64-66  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharachorloo et al (US.Pub.No.20110231872) in view of Russell(US.Pat.No.7783892) and Ukkadam (US.Pub.No.20110283333).

Regarding claim 28, Gharachorloo  and Russell  et al did not explicitly disclose further comprising: receiving, via the one or more input devices, a request to purchase second respective content on the electronic device; in response to receiving the request to purchase the second respective content on the electronic device: in accordance with a determination that the first account has an authority to purchase the second respective content, purchasing the second respective content on the first electronic device via the first account; and in accordance with a determination that the first account does not have the authority to purchase the second respective content: in accordance with a determination that the second account does have the authority to purchase the second respective content, purchasing the second respective content on the electronic device via the second account. 

However,  Ukkadam et al disclose further comprising: receiving, via the one or more input devices, a request to purchase second respective content on the  electronic device; in response to receiving the request to purchase the second respective content on the  electronic device, in accordance with a determination that the first account has the credentials authority to purchase the second respective content, purchasing the second respective content on the  electronic device via the first account: and in accordance with a determination that the first account does not have the credentials authority to purchase the second respective content; in accordance with determination that the second account does have the credentials authority to purchase the second respective content; and purchasing the second respective content on the t electronic device via the second  account(user may be associated with a media account that dictates the media available through the set-top cell based on a purchased cable package or additional fees that the user has paid,0048; may be provided to a cable subscriber only if he or she pays an extra fee for access to the set-top cell network,0054-0055;0061; the second user may pay an extra fee to access a premium channel, such as channel 940d, that the first user does not pay for and, therefore, is not authorized to access,0084).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Ukkadam to modify Gharachorloo and Russell by providing options to purchase video contents for the purpose of increasing revenues.

Regarding claim 29, Gharachorloo and Russell et al did not explicitly disclose wherein purchasing the second respective content on the electronic device via the second account comprises: purchasing the second respective content using the second account; and providing access to the second respective content to the electronic device.

However, Ukkadam et al disclose wherein purchasing the second respective content on the first electronic device via the second electronic device account comprises: purchasing, the second respective content using the second account: and providing access to the second respective content to the electronic device (User device 960d may be associated with a media account for a second user that is authorized to access a different set of media content than the first user. For example, the second user may pay an extra fee to access a premium channel, 0084; 0048).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Ukkadam to modify Gharachorloo and Russell  by providing options to purchase video contents for the purpose of increasing revenues.

Regarding claim 40, it is rejected using the same ground of rejection for claim 28.
Regarding claim 41, it is rejected using the same ground of rejection for claim 29.
Regarding claim 50, it is rejected using the same ground of rejection for claim 29.

Regarding claim 64, Russell and Gharachorloo et al did not explicitly disclose wherein the respective content is accessed via the second account without receiving a user input associated with the second account.

However, Ukkadam et al disclose wherein the respective content is accessed via the second account without receiving a user input associated with the second account(selection may be made automatically by user device,0085;0106).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Ukkadam to modify Gharachorloo and Russell by making decision without user inputs for the purpose of improving viewing experience.

Regarding claim 65, it is rejected using the same ground of rejection for claim 64.
Regarding claim 66, it is rejected using the same ground of rejection for claim 64.

                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425